Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 3, 2018                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

  155947 (17)(18)                                                                                           Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 155947
                                                                    COA: 336670
Bay CC: 08-010805-FC
  ANTONIO MICHAEL KNAPP,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s April 3, 2018
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously. The motion to hold proceedings in abeyance is DENIED.

        WILDER, J., did not participate because he was on the Court of Appeals panel.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 3, 2018
         t0625
                                                                               Clerk